People v Gunn (2015 NY Slip Op 04233)





People v Gunn


2015 NY Slip Op 04233


Decided on May 19, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 19, 2015

Sweeny, J.P., Renwick, Andrias, Moskowitz, Gische, JJ.


15137 2398/03

[*1] The People of the State of New York, Respondent, —
vRoderick Gunn, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Leila Tabbaa of counsel), for appellant.
Roderick Gunn, appellant pro se.

Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered on or about April 6, 2010, unanimously affirmed.
Application by defendant's counsel to withdraw as counsel is granted (see Anders v California , 386 US 738 [1967]; People v Saunders , 52 AD2d 833 [1st Dept 1976]). We have reviewed this record and agree with defendant's assigned counsel that there are no non-frivolous points which could be raised on this appeal.
Pursuant to Criminal Procedure Law § 460.20, defendant may apply for leave to appeal to the Court of Appeals by making application to the Chief Judge of that Court and by submitting such application to the Clerk of that Court or to a Justice of the Appellate Division of the Supreme Court of this Department on reasonable notice to the respondent within thirty (30) days after service of a copy of this order.
Denial of the application for permission to appeal by the judge or justice first applied to is final and no new application may thereafter be made to any other judge or justice.
We have considered the contentions raised in defendant's pro se supplemental brief and find them to be without merit.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 19, 2015
CLERK